Citation Nr: 1033466	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for ventricular ecotopy, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD) or diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD or diabetes 
mellitus.

3.  Entitlement to service connection for arthritis of the left 
knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure.

6.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In September 2008, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with the 
claims file.  

In June 2010, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional evidence with a waiver 
of initial RO consideration.

The Board notes that the Veteran had also perfected an appeal of 
a claim for service connection for PTSD.  In a February 2009 
rating decision, the claim for service connection for PTSD was 
granted.  As this is considered a full grant of the benefit 
sought with regards to this issue, this matter is no longer 
before the Board.

Because the Veteran has disagreed with the initial 20 percent 
rating assigned following the grant of service connection for 
diabetes mellitus, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).

The issues of service connection for tinnitus and for an 
increased rating for PTSD have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of service connection for ventricular ecotopy and for 
hypertension, each, to include as secondary to service-connected 
PTSD and diabetes mellitus, and service connection for bilateral 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  A left knee disorder, to include arthritis, was not 
demonstrated during service or until many years later; and there 
is no competent medical evidence showing a relationship between 
currently diagnosed arthritis of the left knee and active 
service.  Arthritis was noted many years post-service.

3.  Although the Veteran contends that he was diagnosed with skin 
cancer, none of the medical evidence of record confirms such 
diagnosis.

4.  The Veteran has been diagnosed with senile keratosis, chronic 
dermatitis, and actinic keratoses of the back and the face; 
however, these are not conditions that are among the disabilities 
recognized by VA as associated with Agent Orange exposure.

5.  Senile keratosis, chronic dermatitis, and actinic keratoses 
of the back and the face were not shown in service or for many 
years thereafter, and there is no medical evidence of a nexus 
between any skin disorder first documented many years after 
service, and the Veteran's active military service, to include 
in-service exposure to Agent Orange.

6.  Since the February 23, 2009 effective date of the grant of 
service connection, the Veteran's diabetes mellitus has been 
controlled by oral medication and a restricted diet, but with no 
regulation of the Veteran's activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left 
knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for skin cancer, to 
include as due to herbicide exposure, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice to 
the Veteran of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  The July 2006 
letter also provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  The January 2010 statement of the case (SOC) 
set forth the criteria for higher ratings for diabetes mellitus 
(which suffices for Dingess/Hartman).  The May 2007 RO rating 
decision reflects the initial adjudication of the claims for 
service connection on appeal.  Hence, the July 2006 letter-which 
meets all four of Pelegrini's content of notice requirement- also 
meets the VCAA's timing of notice requirement. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of an August 2009 VA diabetes mellitus 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the September 2008 hearing before 
RO personnel and the June 2010 Board hearing, as well as various 
written statements provided by the Veteran as well as by his 
agent, on his behalf.

With regard to the claims for service connection for arthritis of 
the left knee and for skin cancer, to include as secondary to 
herbicide exposure, the Board finds that VA examinations are not 
warranted.  In this regard, there is no evidence even suggesting 
that a current disability 'may be associated' with military 
service, and there is a lack of evidence of continuity of 
symptomatology (as discussed below). With regards to the claim 
for a higher initial rating for diabetes mellitus, the Veteran 
was afforded a VA examination in August 2009.  The August 2009 
examination report reflects that the examiner solicited symptoms 
from the Veteran, examined the Veteran, and provided findings 
necessary to apply the rating criteria. Therefore, under the 
circumstances, no VA examinations and/or opinions are warranted.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A.  Arthritis of the left knee

Service connection may be presumed for certain chronic diseases, 
including arthritis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. 3.307, 3.309(a) (2009).

The Veteran's service treatment records do not demonstrate 
treatment for or a diagnosis of a left knee disorder.

Post service, the first medical evidence of a left knee disorder 
is in a November 1998 x-ray report showing that the Veteran 
complained of left knee pain, the impression was degenerative 
arthritis, more than 25 years after discharge from service.   A 
December 1998 private medical record from NRV orthopedics and 
sports medicine reflects that the Veteran complained of having 
left knee pain for about two or three months.  He reported no 
particular history of injury, but the type of job he does 
involves a lot of squatting, kneeling, and twisting.  Clearly, 
such time period is well beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease.   See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Moreover, the Veteran reported to his doctor while seeking 
treatment that he had left knee pain for about two to three 
months with no particular injury.  The Board notes that during 
the June 2010 hearing, the Veteran testified that he did not 
suffer from any knee injury in service.   Thus, the Board finds 
that any statements by the Veteran attempting to establish 
continuity of symptomatology of a left knee disorder since 
service are simply not supported by the evidence of record, and 
are in fact, contrary to the Veteran's statements made to his 
physician while seeking treatment.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (finding that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Further, there is no medical evidence or opinion even suggesting 
that there exists a relationship between the Veteran's currently 
diagnosed left knee arthritis and service, and neither the 
Veteran nor his agent has identified, presented, or alluded to 
the existence of any such medical evidence or opinion.  Hence, 
the claim for service connection for arthritis of the left knee 
is denied.

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim.  While he may well believe that his arthritis of the left 
knee is related to service, as a layperson without any medical 
training and expertise, he is simply not qualified to render a 
medical opinion in this regard.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical opinions). 
The Veteran is competent to comment on his symptoms, but not the 
cause.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Under these circumstances, the Board concludes that the claim for 
service connection for arthritis of the left knee must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against this claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Skin cancer

In addition to the above, absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides (to 
include Agent Orange) for all Veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
or adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which it has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Initially, the Board notes that the RO has determined that the 
Veteran served in Vietnam, exposure to Agent Orange is presumed.  
However, mere exposure is not sufficient to establish service 
connection.  It must still be demonstrated that the Veteran has a 
skin disorder, to include skin cancer that is the result of this 
exposure.  In this regard, while the Veteran asserts that he was 
diagnosed with skin cancer, there is no medical evidence of 
record confirmed such diagnosis.  The medical evidence does show 
that in March 2000, the Veteran underwent excision of lesions 
from his chest and that pathological evaluation revealed 
diagnoses of senile keratosis and chronic dermatitis.  In July 
2004, the Veteran was treated for multiple actinic keratoses 
frozen on the back and one on the left side of his face.  The 
Board notes that senile keratosis, chronic dermatitis, and 
actinic keratoses are not within the list of disabilities that 
can be presumed to be the result of Agent Orange exposure.  See 
38 C.F.R. § 3.309(e). 

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

In this regard, service treatment records are negative for 
complaints, findings, or diagnosis of a skin disorder.  

Post-service medical evidence reflects that a March 2000 
pathological evaluation of lesions removed from the Veteran's 
chest were diagnosed as senile keratosis and chronic dermatitis, 
more than 30 years after discharge from service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claim disability is a 
factor that weighs against a claim for service connection.  See 
Maxson, 230 F.3d at 1333.

Additionally, there is no competent medical evidence or opinion 
that the Veteran's skin disorders, diagnosed as senile keratosis, 
chronic dermatitis, and actinic keratoses of the back and the 
face cyst, are related to his military service, to include Agent 
Orange exposure -and neither the Veteran nor his agent has 
presented, identified, or even alluded to the existence of any 
such opinion.  In short, there is no competent medical evidence 
to support the claim for service connection for skin cancer.  It 
has also been alleged to be secondary to sun exposure.  Again, 
there is no medical evidence to establish that connection.

The Board acknowledges the Veteran's conviction that his current 
skin disorders, claimed as skin cancer, are related to exposure 
to herbicides in Vietnam or to sun exposure.  However, the claims 
file does not show that the Veteran has the appropriate 
credentials to provide a competent expert opinion as to the 
etiology of any disease.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  This is especially true, as here, 
where the Veteran does not even allege continuity of observable 
symptomotology.

Under these circumstances, the Board concludes that the claim for 
service connection for skin cancer, to include as due to 
herbicide and/or sun exposure, must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against this claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Increased rating

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009).  Under DC 7913, a 20 percent rating is warranted for DM 
that requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted for 
DM that requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned where the Veteran 
requires insulin, a restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or weekly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Non-compensable complications are 
considered part of the diabetic process under DC 7913.  See 
Diagnostic Code 7913, note (1).

In a January 2009 letter from the Salem VA medical center, the 
Veteran was informed that his recent blood tests indicated that 
his diabetes was in good control.  It was suggested that the 
Veteran strictly follow diet and exercise regularly.  

An August 2009 VA diabetes examination report reflects that the 
Veteran current takes oral medication, Metformin, for treatment 
of his diabetes.  The Veteran reported that he was instructed to 
follow a restricted or special diet, but he is not restricted in 
his ability to perform strenuous activities.  The Veteran was not 
found to have any complications resulting from his diabetes.

During the June 2010 hearing, the Veteran testified that his 
treatment for his diabetes consisted of diet and insulin.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for an 
initial rating in excess of 20 percent for service- connected 
diabetes mellitus have not been met at any time since the 
February 23, 2009 effective date of the grant of service 
connection for that disability.

Specifically, the medical evidence shows the Veteran takes oral 
medication and was instructed to maintain a diabetic diet, and 
while the Veteran indicates that he now takes insulin and a 
restricted diet, there is no evidence of regulation of activities 
in any of the VA medical records, to include the August 2009 VA 
examination report and the Veteran has not asserted such 
limitation.  In addition, the August 2009 VA examiner noted that 
the Veteran denied ketoacidosis or episodes of hypoglycemic 
reactions.  Therefore, the criteria for an initial rating in 
excess of 20 percent for diabetes mellitus, under the criteria of 
Diagnostic Code 7913, are not met.

The above determination is based on consideration of pertinent 
provisions of the rating schedule. The Board points out that 
there is no showing that, at any point since the February 23, 
2009 effective date of the grant of service connection, that the 
Veteran's diabetes mellitus has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, the Veteran's service-
connected diabetes mellitus has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no objective 
evidence that the disability has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standard. In the absence of 
any of the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the rating criteria 
reasonably describe the Veteran 's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In light of the above, there is no basis for staged ratings, 
pursuant to Fenderson, and the claim for an initial higher rating 
for diabetes mellitus must be denied.  In reaching this decision, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for arthritis of the left knee is denied.

Service connection for skin cancer, to include as secondary to 
herbicide exposure, is denied.

An initial rating in excess of 20 percent for diabetes mellitus 
is denied.


REMAND

The Veteran contends that he has bilateral hearing loss as a 
result of acoustic trauma while in service.  He contends that he 
served in an artillery unit in Vietnam and was exposed to mortar 
rounds.  The Veteran's DD214 reflects that the Veteran's military 
occupational specialty in service was that of a field radio 
mechanic.  The RO determined, based on the Veteran's personnel 
file, that the Veteran was assigned to C Battery, 1st Battalion, 
27th Artillery for his entire tour of duty in Vietnam.  In a May 
2007 decision, the RO found that there was no evidence that the 
Veteran had hearing loss for VA purposes.  However, the Veteran 
testified that the Salem VA medical center issued him hearing 
aids in the last year for bilateral hearing loss.  The Board 
notes that VA medical records associated with the claims file are 
current up until February 2009.  The Board finds that a remand is 
warranted to obtain all VA audiology records and audiometric 
testing results not associated with the claims file.  
Additionally, in light of the Veteran's testimony and the above 
findings, the Board finds that the Veteran should be scheduled 
for a VA audiology examination to determine the extent of any 
current bilateral hearing loss and the etiology. 

With regards to the claims for service connection for ventricular 
ecotopy and for hypertension, the Board notes that during the 
June 2010 hearing, the Veteran provided testimony to the effect 
that these claims were on a direct and secondary basis; however, 
the RO has only had the opportunity to adjudicate service 
connection on a direct basis.  Thus, on remand, the RO/AMC should 
expand the claim and consider service connection for ventricular 
ecotopy and for hypertension, each, to include as secondary to 
service-connected PTSD or diabetes mellitus.  Under 38 C.F.R. § 
3.310(a), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service connection 
not only for disability caused by service- connected disability, 
but for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2009); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Prior to arranging for the Veteran to undergo VA examinations, 
the RO/AMC should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the Salem VA medical 
center (VAMC) dated through February 2009.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO/AMC must obtain all outstanding 
medical records from the Salem VAMC, dated from February 2009 to 
the present,  to include all audiology report and audiometric 
test results, following the procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requesting records from Federal 
facilities.

Further, the RO/AMC should ensure that the Veteran is properly 
notified of what evidence is needed to support his claims for 
secondary service connection under 38 C.F.R. § 3.310 (revised 
effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the Salem 
VAMC all outstanding medical records, to 
include all audiology reports and audiometric 
test results, from February 2009 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO/AMC should send to the Veteran and 
his agent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.

The RO/AMC should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claims 
for ventricular ecotopy and for hypertension, 
each, to include as secondary to service-
connected PTSD or diabetes mellitus, under 
the provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

3.  The Veteran should be afforded a VA 
audiology examination to determine the extent 
and etiology of his bilateral hearing loss.  
The claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All appropriate tests or 
studies should be accomplished (with all 
findings made available to each examiner 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.

The examiner is requested to provide an 
opinion concerning the etiology of any 
bilateral hearing loss found to be present, 
to include whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any currently diagnosed 
bilateral hearing loss began during service 
or is otherwise related to military service.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.  If a 
determination cannot be made without resort 
to speculation, that should be noted and the 
reason explained, to include whether there is 
additional evidence that might be obtained 
which might permit an opinion to be entered.

4.  Thereafter, the Veteran should be 
scheduled for appropriate VA examination(s), 
to determine the nature, extent and likely 
etiology of the claimed ventricular ecotopy 
and hypertension disabilities remaining on 
appeal.

The entire claims file must be made available 
to each examiner designated to examine the 
Veteran.  All appropriate tests or studies 
should be accomplished (with all findings 
made available to each examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

A complete rationale must be given for all 
opinions and conclusions. If a determination 
cannot be made without resort to speculation, 
that should be noted.

With respect to each diagnosed disability, 
the examiner should opine whether the 
disability is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) the such disability is the 
result of injury or disease incurred in or 
aggravated during the Veteran's military 
service.

Further, for each diagnosed disability, the 
examiner should opine whether it is at least 
as likely as not (i.e. there is a 50 percent 
or greater probability) that such disability 
(a) was caused, or (b) is aggravated by the 
Veteran's service-connected PTSD or diabetes 
mellitus.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310 (as revised effective in 
October 2006).

5.  Thereafter, the RO/AMC should 
readjudicate each of claims remaining on 
appeal in light of all pertinent evidence and 
legal authority (to include the current 
version of 38 C.F.R. § 3.310, as revised 
effective in October 2006 as it pertains to 
the Veteran's claim for service connection 
for ventricular ecotopy and hypertension, to 
include as secondary to service-connected 
PTSD or diabetes mellitus).

6.  If any benefit sought on appeal remains 
denied, the Veteran and his agent should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


